— Appeal, by permission of the Appellate Division of the Supreme Court in the Fourth Judicial Department, from an order of the Supreme Court, Erie County (Diane Y. Devlin, J.), entered June 15, 2009 in a proceeding pursuant to CPLR article 78. The order stayed respondents from taking action to enforce section 215.53 of the City of Lackawanna Municipal Code pending determination of the proceeding.
Now, upon reading and filing the stipulation discontinuing appeal signed by the attorneys for the parties on April 12, 2010,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present — Centra, J.P., Peradotto, Lindley, Sconiers and Gorski, JJ.